Citation Nr: 1009556	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-06 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected post-operative right salpingitis.

2.  Entitlement to disability rating in excess of 30 percent 
for service-connected residual of surgery of the left breast.  

3.  Entitlement to a compensable rating for service-connected 
fibrocystic disease of the right breast. 

4.  Entitlement to service connection for multiple joint 
problems. 

5.  Entitlement to service connection for bronchitis, claimed 
as upper respiratory infections.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to April 
1976 and from March 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In September 2004, the RO adjudicated the claims for an 
increased rating for both breasts and service connection for 
multiple joint problems.  In a December 2005 rating decision, 
the RO denied an increased rating for post-operative right 
salpingitis.  In January 2008, the RO denied service 
connection for bronchitis.  

The issues of entitlement to an increased rating for service-
connected post-operative right salpingitis and service 
connection for multiple joint problems and bronchitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a January 2008 statement, prior to promulgation of a 
decision in the appeal for an increased rating for the 
service-connected residual of surgery of the left breast, the 
Veteran communicated that she was satisfied with the assigned 
ratings and wished to withdraw that appeal.

2.  In a January 2008 statement, prior to promulgation of a 
decision in the appeal for an increased rating for the 
service-connected fibrocystic disease of the right breast, 
the Veteran communicated that she was satisfied with the 
assigned ratings and wished to withdraw that appeal.


CONCLUSIONS OF LAW

1.  With respect to the Veteran's appeal for entitlement to 
an increased rating for service-connected residual of surgery 
of the left breast, the criteria for withdrawal of a 
substantive appeal by the appellant have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2009).

2.  With respect to the Veteran's appeal for entitlement to 
an increased rating for service-connected fibrocystic disease 
of the right breast, the criteria for withdrawal of a 
substantive appeal by the appellant have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a January 2008 statement, the Veteran communicated that 
she wished to withdraw her appeal for an increased, 
compensable, rating for the right breast and a rating higher 
than 30 percent for the left breast as she was satisfied with 
the ratings assigned.  There is no remaining allegation of 
error of fact or law for appellate consideration, and that 
appeal is withdrawn.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.  As 
the appeal is dismissed, it is not necessary to discuss VA's 
duties to notify and assist the Veteran with respect to the 
issues of entitlement an increased rating for the right and 
left breasts.


ORDER

The appeal for entitlement to an increased rating for 
service-connected residual of surgery of the left breast is 
dismissed.

The appeal for entitlement to an increased rating for 
service-connected fibrocystic disease of the right breast is 
dismissed.


REMAND

The Veteran claims that her service-connected post-operative 
right salpingitis warrants a higher rating as she requires 
continuous treatment for yeast infections, which occur every 
other month.  An April 2006 addendum to the March 2006 VA 
examination revealed that the Veteran had a right ovarian 
cyst.  Subsequent VA treatment records do show several 
instances of treatment for yeast infections.  The Board finds 
that an examination is necessary in this case in order to 
ascertain the current severity of the Veteran's service-
connected post-operative right salpingitis.  

The service treatment records show that the Veteran was 
treated for complaints of pain and stiffness in the legs and 
leg joints in August 1974.  X-rays of the right knee were 
normal.  In September 1974, the Veteran was treated for a 
left knee injury that occurred six weeks prior when she 
bumped her knee against a wall.  Physical examination and x-
rays were normal and the Veteran was diagnosed as having a 
contusion of the left knee.  In August 1981, the Veteran was 
treated for complaints of pain in the right arm and back.  
Physical examination of the back revealed tender muscles with 
muscle spasms and the Veteran was diagnosed as having muscle 
spasms due to abnormal use.  In September 1981, x-rays were 
taken of the Veteran's right index finger following a 
surgical procedure and of the Veteran's right shoulder for 
complaints of pain.  X-rays of the right shoulder were normal 
and x-rays of the right index finger showed some swelling of 
the soft tissues, but otherwise intact.  In January 1983, the 
Veteran was treated for trauma to the left leg after being 
assaulted.  Inservice examinations from both periods of 
service showed no abnormalities of the spine, neck, upper 
extremities or lower extremities.  


Post-service treatment records show that the Veteran has been 
treated for complaints of pain in the right hand, arm, side, 
back, legs, and feet in July 1990; joint and muscle ache in 
the legs and right arm in November 1990; myofacial pain in 
the legs and arms in February 1991; and low back pain in May 
2006.  The Veteran was diagnosed as having neck muscle spasms 
in January 2001, right thoracic scoliosis in June 2003, and 
x-ray evidence of an old fracture of the left wrist in 
October 2003.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Although 
the majority of the Veteran's current joint problems are 
associated with pain without a diagnosis of any disability, 
she does have a current diagnosis associated with her neck 
and back and service treatment records show treatment for 
muscle spasms in the back.  In light of the evidence of 
record, the Veteran should be afforded a VA examination to 
obtain a medical opinion to determine the nature and etiology 
of her current back and neck disabilities.  In addition, an 
examination is also needed to determine whether or not the 
Veteran's complaints of joint pain are related to any 
underlying malady or condition that are related to service.  
Such opinions are necessary for a determination on the merits 
of the claims.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 
5103A(d).

Regarding the claim for bronchitis, service treatment records 
show that the Veteran was treated for bronchitis in January 
1975 and December 1976 and for an upper respiratory infection 
in April 1975.  Post-service VA treatment records show that 
the Veteran was diagnosed as having bronchitis in December 
2004.  Although the Veteran was afforded a VA examination in 
November 2007, the examiner only addressed whether the 
Veteran's chronic obstructive pulmonary disease (COPD) was 
related to service.  The Board finds that the Veteran should 
be afforded another VA examination to obtain a medical 
opinion to determine the nature and etiology of her post-
service bronchitis.  Such an opinion is necessary for a 
determination on the merits of the claim.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA gynecology examination to determine 
the current severity of her service-
connected post-operative right 
salpingitis.  The claims file must be 
made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.   

The examining physician must 
specifically address each of the 
following items in his or her opinion:

a.  list any present manifestations of 
the disorder, and, if any present 
symptoms are found;

b.  whether they require continuous 
treatment, or;

c.  whether the symptoms are not 
controlled by continuous treatment, and; 

d.  the effect on the claimant's 
employment and daily life.

The opinions provided should be based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any current joint disability, including 
the current disabilities of the neck and 
back.  The claims file must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report. 

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any currently diagnosed 
joint disability had their onset during 
active military service or are related to 
in-service disease or injury. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the Veteran's bronchitis, claimed as 
upper respiratory infections.  The claims 
file must be made available to the 
examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report. 

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any currently diagnosed 
bronchitis had its onset during active 
military service or is related to in-
service disease or injury. 


The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

4.  Readjudicate the Veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the Veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


